Title: To Benjamin Franklin from Isaac Norris, 22 August 1759
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend BF
Augt. 22d 1759.
I have already wrote and had sent my Letters by the Chippenham Captain Spain but the Ship sprung a Leak at Sea and my Brother informs me is again returned to Port so that these Letters will be forwarded by Captain Hamet who is to sail to morrow Morning: This little Interval will give me an Opportunity of Returning my Thanks for the Care you have taken on my Account in Mony Matters and to request the continuance of these Friendly Offices if they are not too troublesome. I have acknowledged that I am entirely satisfied with what has been done on my Account in regard to the Mony already received and what more may come to your Hands during your Stay in England but I desire You will use what is necessary for the Publick without the least Reserve. The Situation of the Publick Mony with me stands thus. Just before the last sitting of the Assembly ended I procured an Order from the Commissioners not only for the Mony which the House had Voted, whenever it should be wanted, but likewise for what Mony had been paid by the Trustees of the Loan Office for the Bills of Exchange purchased on your going over in Virtue of a Certificate signed by Order of the House before the passing our last Supply Bill so that this Order repays the Loan Office and provides a further Supply for your Use as Agent whenever it may become Necessary; But the Assembly sitting long beyond the usual Time and the Members extreamly pressing to be at their Harvests the House did not give any Orders for a further Supply but that ought not to make any difference or create any difficulty in the free use of such Sums [as] are necessary for carrying on the publick Business as it may be (no doubt) readily procured at our next sitting now near at hand and I will endeavour to take Care that it may not be then forgotten.
The Bills the Governor has passed this Year makes us all pretty good Friends here to outward appearance; How the Proprietary Countenance will behave on the Occasion you will have an Opportunity of remarking as the Laws come over. The Act for Recording Warrants and Surveys &c. is in itself so just that I hope all imaginable Care will be taken to preserve it, as it guards us against the Iniquity of the Land Office which has Tyranized over this poor Colony so many Years without Controul, in My Opinion without Mercy and without Justice.
It gives me great Pleasure to find the Law of the Fourth of Q. Anne, “to ascertain the Number of Members of Assembly &c. has been duely transmitted as well as the private Act for the Sale of the Lands to Geo. McCall in which my private Fortune is so nearly concernd without having ever received the least Advantage to my Self from that Engagement. You will find at the End of the Second Vol. of the Pensylvania Votes page 467 that upon a Message from the House of the 15th of January 1725 J Logan informs the then Assembly on the 18th. “that all the Laws of the Fourth of Q Anne that were printed at large (among which the above mentioned Act to Ascertain the Number of Members of Assembly you know was One) were confirmed and such as were repealed only the Titles were printed.” But whether any formal Confirmation was sent over is more than I can Affirm tho’ I have often searched for it among the Assembly Papers. ’Tis probable the present Council would not be very fond of publishing a Confirmation of that Law at this Time, tho’ I do not dispair the Governor in his present Disposition may give me some Intelligence from the Council Minutes.
The Governors Finances being at present in good Order he has retired to the Ferry by the Falls of Schuylkill which he bought of Garrigues where he now resides with his Family, this looks like settling among us when he may be superseeded in the Government. As the Place from its Rural Situation among the Rocks and Fall of Waters struck his Fancy for Retreat, it became necessary to drop the Ferry which was soon done and by this precaution all accidental or impertinent Visitors are pretty well shut out as I apprehend much to his Taste. He called two or three Days since at my House but I happend to be from Home which I am sorry for as I presume he had an Inclination to let me see his Intelligences by the last Packet, what they are I cannot tell but it is confidently reported in Town that James Hamilton is certainly to succeed him very soon, tho’ I think General Amhersts Letters may probably give some delay. The General’s Abilities and Successes in America must add great weight to his interposition, otherwise the contravening either Royal or even Proprietary Instructions (as they serve to catch a part of the Odium) would not be very agreeable to the Plan of extending those Instructions and making them Laws in America. I am &c.
I N
by Captn HamitBF. recd this Letter ackd. Novr. 10th 1759

